UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-7293



STEPHEN A. SHARP,

                                            Petitioner - Appellant,

          versus


CHARLES E. THOMPSON; ATTORNEY GENERAL OF THE
COMMONWEALTH OF VIRGINIA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Chief
District Judge. (CA-97-409-AM)


Submitted:   March 9, 1999                   Decided:   May 14, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Stephen A. Sharp, Appellant Pro Se. Daniel John Munroe, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Stephen A. Sharp seeks to appeal the district

court’s   order   denying   relief   on   his   petition   filed   under    28

U.S.C.A. § 2254 (West 1994 & Supp. 1998).           We have reviewed the

record and the district court’s opinion and find no reversible

error.    Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.                 See

Sharp v. Thompson, No. CA-97-409-AM (E.D. Va. July 24, 1998).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                   DISMISSED




                                     2